Citation Nr: 1426783	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of multiple joints, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for arthritis of multiple joints.

In March 2010, the Veteran testified before a Decision Review Officer (DRO) at a hearing conducted at the RO.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board reopened the claim of service connection for arthritis of multiple joints and remanded the reopened claim for additional development.  This reopened claim was again remanded for development in September 2012, July 2013, October 2013, and February 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to adjudication of the claim.  

In its February 2014 remand, the Board instructed the RO to determine the most appropriate means to evaluate the Veteran including whether it was medically feasible for the Veteran to report for a VA examination at a designated location.  The Board further instructed that if it was not feasible the Veteran should be afforded an onsite VA medical examination by either fee-basis or VA personnel or the RO should have the Veteran's treating physician conduct the examination as requested by the Board.  The Board notes that the RO scheduled the Veteran for another VA examination but the examination was cancelled because the Veteran was unable to attend.  See April 2014 Statement.  However, the RO did not provide the Veteran with the opportunity for an onsite examination or for the Veteran's treating physician to perform the examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, in the February 2014 remand, the Board noted that the Veteran's address had been changed but the RO continued to send correspondences to the Veteran's old address.  A review of the record shows that the RO has continued to send mail to the address previously on file.  As such, on remand, the RO should verify the Veteran's mailing address and send all prior and future correspondence to the correct address.  

Finally, the Board notes that as the Veteran is seriously ill and is confined to a nursing home, in order for the RO to be successful in verifying the Veteran's current mailing address and scheduling the examination, communication with the Veteran's representative, his niece as identified in the October 2013 statement, and/or any facility in which he may be confined is essential.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran's representative, his niece as identified in the October 2013 statement, and/or any facility in which he may be confined to determine the Veteran's current mailing address.  Once the address is verified, resend all VA correspondences dated since December 2013 and any future correspondences to the correct address.  

2. Contact the Veteran's representative, his niece as identified in the October 2013 statement, and/or any facility in which he may be confined to determine whether it is currently medically feasible for the Veteran to report to a VA examination.

If so, the development outlined below should be carried out in full by either fee basis or VA personnel.

If it is not feasible the Veteran should be afforded an on-site VA medical examination by either fee-basis or VA personnel, OR

The RO should have the Veteran's treating physician conduct the examination as requested by the Board.

3. Following the completion of the above development, afford the Veteran an examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed joint disorders, or multiple-joint arthritis (other than the lumbar spine), to include the currently diagnosed arthritis of the cervical spine and bilateral shoulders.   The examiner should review the claims file, examine the Veteran, and perform any testing deemed necessary (to include x-rays). 

The examiner should address the following: 

(a) Identify all current disabilities underlying the Veteran's current complaints of arthritis of multiple joints (other than the lumbar spine).  This inquiry is not limited to the lower extremities, but should include any arthritis of the upper extremities as well. 

(b) Identify all current arthritis diagnoses (other than the lumbar spine), to include arthritis of the cervical spine and bilateral shoulders.

(c) Is it at least as likely as not that any currently diagnosed arthritis 1)had its onset in service, or 2) within the one-year period following the Veteran's discharge from service; or, 3) was such disability otherwise caused by any incident or event that occurred during service, to specifically include the documented July 1953 truck accident? 

(d) Is it at least as likely as not that any currently diagnosed arthritis is 1) proximately due to or 2) chronically aggravated or worsened by the Veteran's service-connected lumbar spine disability (diagnosed as degenerative disc disease)?

(e) If and only if the examiner believes that there is chronic aggravation or worsening of any currently diagnosed arthritis, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

In providing these opinions, the examiner must comment on the Veteran's claim of in-service joint pain and continuity of this pain (continuity of symptomatology) since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on absence of evidence in the service treatment records to provide a negative opinion).  The examiner must also keep in mind that the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



